{¶ 48} I concur with the disposition of this case as written by Judge Wise.
 {¶ 49} I disagree only as to a portion of the analysis in the fourth assignment of error. The appellant argued that the Civ.R. 60(B) motion for relief from judgment filed by appellee in the trial court was improper because appellee was trying to use it as a substitute for a timely appeal. Judge Wise disposed of that issue by finding that the appellant had waived that argument by failing to raise it in the trial court. I would find that even if we reach the merits of that argument, the appellant would not prevail. Appellee would not have had an appealable issue that the property division was unfair until he had filed his Civ.R. 60(B) motion. The Civ.R. 60(B) motion was the means by which the appellee could place the property, which had not been dealt with in the decree, and its value before the trial court.
 {¶ 50} I also find some merit in the dissenting opinion of Judge Gwin. Appellee, at the trial court level, did a very minimal job during the Civ.R. 60(B) proceedings in showing that he had a "meritorious defense or claim to present if relief is granted."  However, I still concur with the opinion of Judge Wise.